                                           Case 3:19-cv-07183-SK Document 25 Filed 05/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN WHITAKER,                                    Case No. 19-cv-07183-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.                                         REGARDING FAILURE TO
                                                                                            PROSECUTE
                                  10     KRIKOR ARAM OHANESSIAN, et al.,
                                  11                    Defendants.                         Regarding Docket Nos. 5, 24
                                  12          Plaintiff filed this action on October 31, 2019. Pursuant to the scheduling order entered on
Northern District of California
 United States District Court




                                  13   November 1, 2019 and the Order Granting the Stipulation to Extend Site Inspection Deadline, the

                                  14   last day for Plaintiff to file a Notice of Need for Mediation was April 10, 2020. (Dkt. Nos. 5, 24.)
                                       To date, Plaintiff has not yet done so. Accordingly, Plaintiff is HEREBY ORDERED to Show
                                  15
                                       Cause in writing by no later than June 2, 2020 why this case should not be dismissed for failure to
                                  16
                                       prosecute. Plaintiff is admonished that if he does not file a response by this deadline, the Court
                                  17
                                       will dismiss the action without prejudice.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: May 21, 2020
                                  20
                                                                                        ______________________________________
                                  21                                                    SALLIE KIM
                                                                                        United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
